Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 14 April 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Sir
N Y. April 14th. 1800

I have received your letter of the third instant with its enclosure.
The arrangement of which you have sent me a copy perfectly agrees with my instructions. Previously to the receipt of your letter of the third instant, I had written one to you on the eighth, a duplicate of which is enclosed. The supplementary instructions contained in this will be observed except in one particular. As the detachments of Lieutenants Lewis and Claiborne will make up the deficiency in the fourth regiment it will not be necessary to retain any part of the troops under the command of Captain Brock in place of Lt Newman’s detachment.
I thank you for your observations relative to the step, and shall rely greatly on your judgment and accuracy in establishing the foundation of the system which I am preparing.
Major Beall will be appointed Deputy Inspector General in your district.
I shall write to the Scty. of War on the subject of funds for your Quarter Master, in aid of any application which you may have made to him.
With great respect & esteem   I am Sir   Yr Obed ser.
G. Pinckney

